RENDERED: JULY 29, 2022; 10:00 A.M.
                         NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2020-CA-1596-MR

JAMES MENARY AND DOREEN                                              APPELLANTS
MENARY


              APPEAL FROM JEFFERSON CIRCUIT COURT
v.         HONORABLE CHARLES L. CUNNINGHAM, JR., JUDGE
                      ACTION NO. 17-CI-006010


SULLIVAN & COZART, INC.;                                                APPELLEES
BROWN WILSON DEVELOPMENT,
INC.; BROWN-FORMAN
CORPORATION; MAIN STREET
REVITALIZATION LLC; MESSER
CONSTRUCTION COMPANY; AND
WHISKEY ROW LLC


                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: DIXON, MCNEILL, AND K. THOMPSON, JUDGES.

MCNEILL, JUDGE: This is a “trip and fall” case wherein Appellant, Doreen

Menary, filed suit in Jefferson Circuit Court against numerous landowners, general

contractors, and subcontractors, alleging negligence as a result of injuries she
sustained after she fell while walking along Main Street in Louisville, Kentucky.

Doreen’s husband, James Menary, filed a claim from loss of consortium. It is

unclear what caused Doreen to fall. At the time her injuries, however, two

construction projects were being undertaken on neighboring properties in the area.

The circuit court granted summary judgment in favor of all remaining defendants –

Sullivan & Cozart, Inc., Brown-Foreman Corporation, Whiskey Row LLC, Messer

Construction Company, Main Street Revitalization LLC, and Brown Wilson

Development, Inc. (collectively referred to as Appellees).1 James and Doreen

appeal to this Court as a matter of right. For the following reasons, we affirm.

                                STANDARD OF REVIEW

                A motion for summary judgment should be granted “if the pleadings,

depositions, answers to interrogatories, stipulations, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment as a matter of

law.” CR2 56.03. In negligence cases, while duty is an issue of law, “[b]reach and

injury, are questions of fact for the jury to decide.” Pathways, Inc. v. Hammons,

113 S.W.3d 85, 89 (Ky. 2003) (citation omitted).



1
  All governmental entities and employees named in the complaint were dismissed from the case
in an earlier order dated March 26, 2018.

2
    Kentucky Rules of Civil Procedure.

                                             -2-
                                    ANALYSIS

             Because it is undisputed that none of the Appellees in the present case

owned the property where Doreen’s injury occurred, the line of cases applied to

premises owners are inapplicable here. See Kentucky River Medical Center v.

McIntosh, 319 S.W.3d 385 (Ky. 2010) (hospital might reasonably foresee that curb

located at emergency room entrance was a tripping hazard); Shelton v. Easter Seals

Soc., Inc., 413 S.W.3d 901 (Ky. 2013) (wires on the floor near a hospital bed could

be considered by the jury to be an unreasonable risk). Furthermore, the Menarys

have not presented any evidence indicating, in this instance, that any Appellee

could be held liable for injuries occurring upon or outside the premises owned by

another. See Martin v. St. Joseph Health System, Inc., No. 2011-CA-000645-MR,

2012 WL 4036997, at *1 (Ky. App. Sep. 14, 2012); and Boland-Maloney Lumber

Co., Inc. v. Burnett, 302 S.W.3d 680, 684 (Ky. App. 2009). In that same vein, the

circuit court in the present case specifically found the following:

             In this case, Doreen Menary can present evidence of
             injury but has failed to produce proof that any of the
             remaining defendants owed her a duty that they breached.
             This is fatal to her claim.

              ....

             Unfortunately for the Menarys, the law does not extend a
             legal duty beyond the business premises unless the owner
             or agent of the owner caused the defects in the
             sidewalk. . . . The Plaintiffs valiantly try to create an
             issue by arguing that the sidewalks abutting the

                                         -3-
               properties contained defects in the form of barricades
               closing off the sidewalk and corralling pedestrians into
               the street. But according to the affidavits, [Louisville]
               Metro Government, not the abutting owners, put concrete
               “Jersey” barriers in place as early as 2011. It was the city
               that obstructed the sidewalk for the safety of pedestrians.
               However, Doreen Menary has not testified that a
               barricade or item used in construction caused her injuries.
               She contends instead that a defect in the street, in an area
               not under the control of any of the remaining defendants,
               was the cause.

                ....

               [F]our people allegedly witnessed the fall. One witness
               located the fall on the sidewalk. The other two placed
               the fall in the street. Not one of the witnesses could say
               exactly at what address the fall occurred. Doreen
               Menary herself was not sure where it occurred. . . .
               Either way, if the fall occurred on the sidewalk or in the
               street, it was an area controlled by Metro Government
               and not controlled by the remaining defendants.

The Menarys have not presented any evidence of record or legal authority that

would negate the circuit court’s judgment as a matter of law.3 In so holding, we


3
  We note that, in requesting that this Court “view the applicable legal authorities through a more
modern, enlightened lens[,]” the Menarys cite to City of Louisville v. Nicholls, 158 Ky. 516, 165
S.W. 660 (1914). Although that case of minimal precedential value, it has been cited in one
relatively recent published opinion. See Brooks v. Seaton Place Homeowners Association, Inc.,
522 S.W.3d 871 (Ky. App. 2017). Therein, the Court concluded:

               there was no evidence presented to indicate that the Greenwells
               had made any use of the sidewalk upon that occasion or that they
               had taken any action with respect to passage of pedestrians on the
               sidewalk. Consequently, the trial court did not err by concluding
               that the Greenwells did not owe Brooks a duty of care with respect
               to her use of the public sidewalk.

Id. at 875 (emphasis in original).

                                               -4-
echo the circuit court’s sentiments that although “[t]his result might seem harsh or

unfair . . . [t]he law simply does not permit a jury to decide such matters on purely

speculative grounds.” Therefore, we affirm the circuit court’s summary judgment.

               ALL CONCUR.

 BRIEFS FOR APPELLANT:                           BRIEF FOR APPELLEES MESSER
                                                 CONSTRUCTION COMPANY;
 James L. Conkin, Jr.                            BROWN-FORMAN
 Bradley D. Harville                             CORPORATION; AND WHISKEY
 Louisville, Kentucky                            ROW LLC:

                                                 Daniel E. Murner
                                                 Elizabeth Winchell
                                                 Lexington, Kentucky

                                                 BRIEF FOR APPELLEES MAIN
                                                 STREET REVITALIZATION LLC
                                                 AND BROWN WILSON
                                                 DEVELOPMENT, INC.:

                                                 David K. Barnes
                                                 Matthew R. Londergan
                                                 Louisville, Kentucky

                                                 BRIEF FOR APPELLEE SULLIVAN
                                                 & COZART, INC.:

                                                 Diane M. Laughlin
                                                 Louisville, Kentucky




Therefore, having considered Nicholls as applied by Brooks in the context of the present record,
we reiterate that there is no cause for reversal.



                                               -5-